Citation Nr: 1311235	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  07-31 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1960 to January 1964 and from January 1991 to June 1991, including service in Operation Desert Storm, as well as additional service in the U.S. Marine Corps Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for hypertension.

In August 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in April 2012, when it was remanded for further development, to include providing the Veteran with a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's April 2012, remand sought to afford the Veteran a VA examination in which the examiner provided an opinion as to whether current hypertension was caused or aggravated by a service connected disease or disability.  A VA examination was provided in May 2012; however, the examiner did not provide an opinion as aggravation.  Therefore, this matter must again be remanded to ensure compliance with the April 2012 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has asserted that his hypertension was secondary to, that is, caused or aggravated by his service-connected orthopedic disabilities and there is previously discussed evidence that the hypertension was aggravated by a service connected knee disability.  In addressing this question, the VA examiner stated that the Veteran "does not have hypertension secondary to his back or joint disease."  The Court has indicated that an opinion must explicitly address both aspects of a secondary service connection claim, namely whether the claimed disability was caused by the already-service-connected condition and whether it was aggravated by the condition; use of the terminology "secondary to" is insufficient.  El-Amin v. Shinseki, 26 Vet. App. 36 (2013).  

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

 
Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the May 2012 VA examiner or, failing that, from a similarly qualified physician who has reviewed the record.  

The opinion should specifically address whether the Veteran's current hypertension was caused or aggravated by any of his currently service-connected disabilities (left knee replacement, back disability, major depression, left shoulder rotator cuff repair, right knee replacement, tinnitus, and hearing loss).  

With respect to this question of secondary service connection, the examiner should provide separate responses, one addressing whether hypertension was proximately caused by any of the service-connected disabilities; and the other addressing the possibility of aggravation (i.e. made permanently worse) by any of the disabilities.

The examiner should specifically comment on Dr. R.S.L's opinion that the service connected knee disabilities had contributed to high blood pressure.

The examiner should review the claims folder and state that it has been reviewed in the report.  A rationale or explanation should be provided for the opinions offered.

2.  If the decision remains adverse to the Veteran, then issue a supplemental statement of the case and return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


